Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Curcio on 4/11/22.

The application has been amended as follows: 

1. (currently amended) A filter cartridge assembly comprising:
a housing having a substantially cylindrical body with a center axis, and a top portion for forming a fluid-tight seal with the body, the housing top portion including: 
an ingress port and an egress port, each extending vertically upwards from said filter cartridge housing top portion in a direction parallel to said housing center axis, wherein the ingress port and egress ports are positioned along a chord line that does not intersect the housing center axis of the housing top portion, wherein each of said ingress port and egress port have at least one portion or segment approximately cylindrical in cross-section, including a first segment forming a top portion of said ingress port and egress port, a third segment adjacent said housing top portion, and a second segment located between said first and third segments having at least one aperture or cavity for fluid flow, the first segment and third segment having approximately a same first diameter, and the second segment having a second diameter unequal to the first diameter; and 
a filter key located on the housing top portion for mating attachment to a filter base, the filter key having a filter key base with an exposed front face, exposed rear face, and exposed side faces, and comprising an extended finger including on one side a contacting portion forming a first face having a slanted, camming surface angled with respect to said center axis, and exposed in a first direction with respect to a plane parallel to said housing center axis and an adjacent side forming a second face exposed in a second direction with respect to said plane, such that the first and the second directions are not the same, and wherein said exposed filter key rear face is in a direction opposite said first direction, and the ingress port and egress port second segment cavity is exposed in the same direction as said exposed filter key rear face; and
a printed circuit board housing connected to the housing top portion, or connected to or integral with said filter key base, and disposed adjacent to the filter key; and
a printed circuit board, such that said printed circuit board housing includes a recess for receiving said printed circuit board therein and for further securing said printed circuit board to said housing top portion;
wherein said second segment at least one aperture or cavity is exposed in a direction opposing said first direction, perpendicular to said plane, and in a direction opposite said printed circuit board housing.
2. (original) The filter cartridge assembly of claim 1 wherein the ingress port and egress port second segments are formed in an hourglass shape.

3-6 (cancelled)

7. (currently amended) The filter cartridge assembly of claim [[6]] 1 further including terminals disposed on said printed circuit board for electrical connection to said filter cartridge housing on one side, and electrical connection with electronics imbedded on an opposite side.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the previously indicated allowable subject matter of claim 6 and all intervening claims and is therefore allowable for the reasons stated in the previous office action of 1/10/22. The additional claims are allowable as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778